Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that reversible error was committed by the trial court in refusing to permit the witness Dr. Hurley to testify to the number and dates of the professional visits which he paid to Mrs. Malone while she was in Mercy Hospital and during her last illness, and to permit the witness Theel to testify as to the times and places where she attended upon Mrs. Malone as a nurse, and in ruling that the witness Theel was precluded by section 834 of the Code of Civil Procedure from testifying to admissions and statements made to her, or in her hearing, by Mrs. Malone with reference to the circumstances under which Mrs. Malone applied for insurance in the defendant company, and in reference to any fraud or deception on her part in seeming said insurance. We do not pass upon the question as to whether Mrs. Malone’s declarations are otherwise competent against plaintiff, as the point was not raised. All concurred.